UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: April 30, 2011 - OR - o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transaction period from to Commission File Number0-20664 BOOKS-A-MILLION, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 63-0798460 (IRS Employer Identification No.) 402 Industrial Lane, Birmingham, Alabama (Address of principal executive offices) (Zip Code) (205) 942-3737 (Registrant’s Telephone number, including area code) NONE (Former name, Former Address and Former Fiscal Year, if changed since last period) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Shares of common stock, par value $0.01 per share, outstanding as of June 7, 2011 were 15,740,910 shares. BOOKS-A-MILLION, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of April 30, 2011 and January 29, 2011 3 Condensed Consolidated Statements of Operations for the thirteen weeks ended April 30, 2011 and May 1, 2010 4 Condensed Consolidated Statements of Cash Flows for the thirteen weeks ended April 30, 2011 and May 1, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Reserved 20 Item 5. Other Information 20 Item 6. Exhibits 21 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements BOOKS-A-MILLION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands except per share and share amounts) (Unaudited) April 30, 2011 January 29, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accountsof $364 and $294, respectively Related party receivables Inventories Prepayments and other assets Total current assets Property and equipment Gross property and equipment Less accumulated depreciation and amortization ) ) Property and equipment, net Deferred income taxes Equity method investment (Note 13) Notes receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Trade accounts payable $ $ Related party accounts payable Accrued expenses Deferred income taxes Short-term borrowings (Note 9) Total current liabilities Deferred rent Liability for uncertain tax positions Total non-current liabilities Commitments and contingencies (Note 5) Stockholders’ equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized, no shares outstanding Common stock, $0.01 par value, 30,000,000 shares authorized, 21,845,831 and 21,574,698 shares issued and 15,741,410 and 15,470,277 sharesoutstanding at April 30, 2011 andJanuary 29, 2011, respectively Additional paid-in capital Treasury stock, at cost, 6,104,421 shares repurchased atApril 30, 2011 and January 29, 2011 ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 3 BOOKS-A-MILLION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended April 30, 2011 May 1, 2010 Net sales $ $ Cost of products sold (including warehousedistribution and store occupancy costs) Gross profit Operating, selling and administrative expenses Depreciation and amortization Operating (loss) income ) Interest expense, net (Loss) income before income taxes ) Income taxes ) Net (loss) income ) Net (income) loss on equity method investment ) 38 Net (loss) income attributable to Books-A-Million, Inc. $ ) $ Basic (loss) earnings per commonshare $ ) $ Diluted (loss) earnings per commonshare $ ) $ Weighted average common shares outstanding: Basic Diluted Dividendspaid per share $ $ See notes to condensed consolidated financial statements. 4 BOOKS-A-MILLION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Thirteen Weeks Ended April 30, 2011 May 1, 2010 Cash Flows from Operating Activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Stock-based compensation Loss on impairment of assets Loss on disposal of property and equipment 68 Deferred income taxes ) Excess tax benefit from stock-based compensation (3 ) ) Bad debt expense 88 Net (income) loss on equity method investment ) 38 (Increase) decrease in assets: Accounts receivable and other receivables Related party receivables ) Inventories ) ) Prepayments and other assets 65 Noncurrent assets ) (4
